DAVID VINCENT, INC., d.b.a. Omni Adult Bookstore, John Doe, on behalf of himself and all others
similarly situated, Plaintiffs-Appellants,

                                                       v.

                         BROWARD COUNTY, FLORIDA, Defendant-Appellee.

David Vincent, Inc., d.b.a. Omni Adult Bookstore, John Doe, on behalf of himself and all others similarly
situated, DMH, Inc., a Florida corporation, d.b.a. Broward Adult Bookstore, Plaintiffs-Appellants-Cross-
Appellees,

                                                       v.

                      Broward County, Florida, Defendant-Appellee-Cross-Appellant.

                                           Nos. 98-4211, 98-4308.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                 Jan. 18, 2000.

Appeals from the United States District Court for the Southern District of Florida. (No. 97-07164-CIV-FAM),
Federico A. Moreno, Judge.

Before COX, Circuit Judge, KRAVITCH, Senior Circuit Judge, and PROPST*, Senior District Judge.

        KRAVITCH, Senior Circuit Judge:

        Plaintiffs-appellants are adult bookstores in unincorporated Broward County, Florida, challenging

the constitutionality of Broward County's licensing and zoning ordinances for adult businesses.1 The district

court concluded that plaintiffs' previous bid for a preliminary injunction of the licensing ordinance in state

court barred them from seeking both preliminary and permanent injunctions in federal court. After a bench




   *
    Honorable Robert B. Props, Senior U.S. District Judge for the Northern District of Alabama, sitting by
designation.
   1
    John Doe, described in the Second Amended Complaint paragraph 7 as a representative of all members
of the adult public "who receive and enjoy ... expressive materials" from the bookstores, is also a plaintiff and
appellant. The district court orders resolving the claims in this case describe the plaintiffs simply as three
adult bookstores, however, and appellants' brief does not mention John Doe. Because the bookstores figure
more prominently in the materials before this court, and because Broward County's licensing and zoning
ordinances operate directly on the bookstores, for the sake of convenience this opinion will refer to the
appellants as the adult bookstores without reference to John Doe.
trial, the district court ruled that Broward County's zoning ordinance for adult businesses was constitutional

both facially and as applied to plaintiffs.

        The adult bookstores raise three issues on appeal. First, they argue that neither preclusion nor the

Rooker-Feldman doctrine bar their challenge to Broward County's licensing ordinance. Second, they question

the district court's ruling that Broward County's zoning ordinance is facially constitutional. Finally,

appellants argue that, as applied, the zoning ordinance violates the First Amendment because it denies

adequate opportunities for adult expression.

        We agree with appellants that their prior efforts to obtain a temporary injunction of Broward County's

licensing ordinance does not bar a subsequent claim for a permanent injunction. This circuit's precedent does,

however, support the district court's ruling that the zoning ordinance is facially constitutional. Furthermore,

we cannot say that the district court's findings as to the number of sites available for adult businesses under

the zoning ordinance are clearly erroneous, and we agree that those sites provide an adequate opportunity for

the appellants' protected expression. We reverse the order precluding appellants' challenge to Broward

County's licensing ordinance and remand for further proceedings. We affirm the district court ruling that

Broward County's zoning ordinance is constitutional both facially and as applied.

                                              I. BACKGROUND

        In 1993, Broward County adopted both a licensing and a zoning ordinance for adult businesses. See

Broward County, Fla., Ordinance 93-18 (July 13, 1993) (licensing); Broward County, Fla., Ordinance 93-3

(January 26, 1993) (zoning). The licensing ordinance (93-18) establishes detailed requirements for the

physical structures of adult businesses, restricts the activities that can take place on the premises, and provides

a licensing regime with application procedures and inspections. The zoning ordinance (93-3) merely

modified Broward's existing zoning regime for adult businesses, which this court found constitutional in

International Eateries of Am. v. Broward County, 941 F.2d 1157, 1165 (11th Cir.1991). Both the former and

the new zoning ordinances require adult businesses to locate more than 500 feet from residentially zoned



                                                        2
districts, and 1,000 feet from each other and from churches, schools, and child care facilities. The new

ordinance eliminates a "waiver" provision that had allowed adult businesses to locate at a non-conforming

site if the surrounding community approved. The former zoning ordinance also allowed existing businesses

to remain on non-conforming sites, while the new 93-3 requires adult businesses to move to a conforming

location within a five-year amortization period.

        Broward County's adult bookstores (the plaintiffs-appellants in this case) and adult dance

establishments challenged the constitutionality of the licensing ordinance in state court in separate lawsuits,

seeking both a preliminary injunction and permanent relief. Broward County removed the bookstores' case

to federal court, but the plaintiffs successfully sought a remand. After a hearing, the Florida trial court denied

the request for temporary injunctive relief. See Bordo, Inc. et al. v. Board of County Comm'rs of Broward

County, No. 93-21553-08 (Fla. 17th Cir.Ct. Sep. 28, 1993) (Order on Plaintiffs' Motion for Temporary

Injunction). The Florida Court of Appeals affirmed the denial of a preliminary injunction in the case brought

by the adult dance venues. See 3299 North Federal Highway, Inc. v. Board of County Comm'rs, 646 So. 2d
215 (Fla. 4th Dist.Ct.App.1994). It then affirmed the denial of the bookstores' preliminary injunction on that

authority. See Bordo, Inc. v. Board of County Comm'rs, 647 So. 2d 873 (Fla. 4th Dist.Ct.App.1994). The

Court of Appeals did certify a question to the Florida Supreme Court, but after a two-year delay the state

Supreme Court declined to consider the matter.2 See Bordo, Inc. v. Board of County Comm'rs Broward

County, 699 So. 2d 689 (Fla.1997) (unpublished decision denying petition for review).

        The bookstores then dismissed their state court claim for a permanent injunction of the licensing

ordinance and filed this case in federal court seeking preliminary and permanent injunctions of the licensing



   2
    The question certified to the Florida Supreme Court was whether an ordinance requiring modifications
inside a building "affects the use of land." See 3299 N. Federal Hwy., 646 So. 2d at 227-28 (on motions for
rehearing). Florida law sets out special procedures for adopting land use ordinances. Apparently Broward
County did not file its briefs in the Supreme Court for two years, creating the lengthy gap between the Fourth
District Court of Appeals' certification and the denial of rehearing. See Brief of Respondent at 75, Bordo,
Inc., et al. v. Board of County Comm'rs of Broward County, Fla., 699 So. 2d 689 (Fla.1997) (certifying that
service of the brief occurred on April 3, 1997).

                                                        3
ordinance and also challenging the new zoning ordinance.3 The district court granted the County's motions

to dismiss and for summary judgment on the licensing ordinance claims,4 concluding that the entire challenge

to 93-18 was precluded by the prior state court litigation. The district court also decided that International

Eateries controlled the facial challenge to the zoning ordinance, 93-3. Because the prior zoning ordinance

had been upheld, the new (and very similar) ordinance must be constitutional as well.

          The court held a bench trial for the as-applied challenge to the zoning ordinance, and ruled in favor

of Broward County. The focus of the trial was whether Broward County's zoning regime left a sufficient

number of sites for adult businesses to satisfy the First Amendment's requirement that time, place, and manner

restrictions leave adequate avenues for protected expression. Each side presented an expert witness. Bruce

McLaughlin, testifying on behalf of the adult bookstores, opined that only one site was truly available for an

adult business under Broward's zoning regime. Leigh Kerr, testifying for Broward County, claimed that nine

sites were available for adult businesses.

          Establishing an adult business at many of the sites would be complicated, requiring the purchase of

multiple plots of land, redivision of parcels, construction and landscaping, and so on. Even with that work,

small lots would constrain the size of some adult businesses. Plaintiffs argued that because of permit and spot

rezoning requirements, the government would have too many opportunities to stymie an adult business trying

to locate at a particular site. The bookstores also claimed that a number of the sites posed unreasonable

obstacles. For example, a covenant against immoral uses burdened one site, a state agency occupies part of

another, and hazardous waste from a car repair facility may contaminate a third site. McLaughlin's testimony

did not sway the district court, which found that seven to nine sites were available for adult businesses in

unincorporated Broward County. The district court also concluded that the number of sites available for adult

businesses provided an adequate opportunity for adult expression.


   3
      The voluntary dismissal was without prejudice.
  4
    For simplicity's sake, we will treat the district court's order as having granted summary judgment on the
licensing ordinance claims.

                                                       4
             Evaluating whether the county provides a constitutionally sufficient number of sites for adult

businesses is complicated by the fact that the unincorporated area of Broward County is shrinking. The

county encourages municipalities to annex unincorporated land, and hopes to one day control no territory at

all. The size of the unincorporated territory is significantly smaller than when this court considered

International Eateries, and smaller than in 1993, when the county adopted the challenged ordinances. The

population also has been dropping, but at a slower rate than the land loss.

                                                  II. DISCUSSION

             We discuss three issues in turn. First, does claim preclusion, issue preclusion, or the Rooker-Feldman

doctrine bar appellants' challenge to Broward County's licensing ordinance? Second, does this circuit's

International Eateries decision support the district court's ruling that Broward County's zoning ordinance is

facially constitutional? Finally, does Broward County's zoning ordinance, as applied, provide the appellants

with adequate opportunities for protected adult expression, as required by the First Amendment?5

A.           The Licensing Ordinance

             The district court granted summary judgment on the licensing claim on preclusion grounds. The

court noted that plaintiffs' claim for a permanent injunction was virtually identical to the claim they had

voluntarily dismissed from their state court action after losing the bid for a temporary injunction.6 The court

also observed that it was plaintiffs who originally filed their case in state court and fought removal to federal

court. The district court suspected that plaintiffs had "test[ed] the waters" in state court, and were now

searching for a more sympathetic forum. Vincent v. Broward County, No. 97-7164 at 8 (S.D.Fla.1998) (Order

Granting In Part Defendant's Motion for Summary Judgment and Motion to Dismiss).


         5
     On appeal, Broward County also raises two alternative grounds for affirming the grant of summary
judgment on plaintiffs' challenge to the zoning ordinance (93-3). Broward County argues that the 93-3 claim
is barred under the Rooker-Feldman doctrine because of the prior state court litigation involving the county's
licensing ordinance. Broward County also argues that the challenge to 93-3 as applied is not ripe because
the plaintiffs did not exhaust all administrative remedies. We do not need to address these arguments,
however, because we affirm the district court's findings and legal conclusions as to 93-3.
     6
      The voluntary dismissal of the state court action was granted without prejudice.

                                                           5
        The district court's order makes reference to claim preclusion, issue preclusion, and notions of

federalism embodied in the Rooker-Feldman doctrine, but none provides an adequate justification for barring

plaintiffs' claim for a permanent injunction of Broward County's licensing ordinance.7

        The district court found support for the preclusion in Gorin v. Osborne, 756 F.2d 834 (11th Cir.1985),

but the case is inapposite. Gorin held that a fired state employee could not raise a section 1983 claim

stemming from her discharge in federal court when a state court had already affirmed a State Personnel Board

finding that the employee had been negligent and that the discharge was warranted. The Gorin case arose

in Georgia, and the circuit panel found it dispositive that the state court's resolution of the case had preclusive

effect under Georgia law. See id. at 837. "[F]ederal courts give preclusive effect to a state-court judgment

whenever the courts of the state from which the judgment emerged would do the same." Richardson v.

Miller, 101 F.3d 665, 668 (11th Cir.1996); see also Gjellum v. City of Birmingham, 829 F.2d 1056, 1060

(11th Cir.1987).

  7
   Claim and issue preclusion are often lumped together under the rubric of res judicata. See Gjellum v. City
of Birmingham, 829 F.2d 1056, 1059 n. 3 (11th Cir.1987). The Gjellum decision described the two types of
preclusion as follows:

                   Issue preclusion refers to the effect of a judgment in foreclosing relitigation of a matter that
                   has been litigated and decided. This effect is also referred to as direct or collateral estoppel.
                   Claim preclusion refers to the effect of a judgment in foreclosing litigation of a matter that
                   never has been litigated, because of a determination that it should have been advanced in an
                   earlier suit.

        Id. For additional definitions of issue preclusion, see Kremer v. Chemical Construction Corp., 456
U.S. 461, 466 n. 6, 102 S. Ct. 1883, 1889 n. 6, 72 L. Ed. 2d 262 (1982); and Restatement (Second) of
        Judgments § 27 (1982).

                 The district court's order had the effect of totally precluding the adult bookstores' permanent
        injunction claim, and the language in the order suggests that claim preclusion was what the court had
        in mind. The district court wrote that "Plaintiffs' 93-18 claims are barred." Vincent v. Broward
        County, No. 97-7164 at 7 (S.D.Fla.1998) (Order Granting In Part Defendant's Motion for Summary
        Judgment and Motion to Dismiss) (emphasis added.) Throughout the order, the court refers to
        plaintiffs' claim as a whole without identifying discrete issues more specifically. On the other hand,
        the district court also mentions issue preclusion. The court could have reasoned that, because the
        Florida state courts considered all of the issues significant to the adult bookstores' permanent
        injunction claim during the preliminary injunction proceedings, issue preclusion would effectively
        undermine plaintiffs' ability to make a case for a permanent injunction.

                                                         6
         Under Florida law rulings on an action for a preliminary injunction are generally not considered final

or conclusive; the denial of a preliminary injunction does not preclude the subsequent grant of permanent

equitable relief.    See Silver Rose Entertainment v. Clay County, 646 So. 2d 246, 248 (Fla. 1st

Dist.Ct.App.1994); Ladner v. Plaza del Prado Condominium Ass'n, 423 So. 2d 927, 929 (Fla. 3rd

Dist.Ct.App.1982).8 Although these Florida cases do not consider whether a ruling on a preliminary

injunction could be binding on a subsequent, distinct case, the underlying logic is that temporary injunction

rulings are generally not conclusive determinations on the merits; they should not bar a more thorough

consideration of a claim when the evidence and legal arguments are better developed.

         The Florida decisions dealing with the preclusive effect of preliminary injunction rulings generally

do not limit their holdings to either claim or issue preclusion. All of the cases actually involve issue

preclusion, however, and for good reason. Claim preclusion only bars claims that were actually litigated, or

that could and should have been litigated, in a prior proceeding that reached final judgment. See Gjellum,
829 F.2d at 1059-60 (11th Cir.1987); Restatement (Second) of Judgments §§ 17 & 24 (1982). By definition,

preliminary injunction proceedings do not provide an opportunity to litigate permanent injunction claims.

After losing their bid for a preliminary injunction, plaintiffs could have continued in state court and sought

a permanent injunction, but they could not have litigated their permanent injunction claim in any proceeding

that has already occurred.9 Thus, claim preclusion is inapplicable in this case.




   8
     It should be pointed out that Florida's view of the preclusive effect of preliminary injunction decisions
is the general view. See, e.g., University of Texas v. Camenisch, 451 U.S. 390, 395, 101 S. Ct. 1830, 1834,
68 L. Ed. 2d 175 (1981) (findings of fact and conclusions of law by a court in a preliminary injunction
proceeding are not binding at a subsequent trial on the merits).
    9
     Gorin does not provide an apt example of claim preclusion, even ignoring the reliance on state law,
because the procedural posture was quite different from this case. The State Personnel Board held a full,
adversarial proceeding before ruling on the merits of the plaintiff's wrongful discharge claim. Although the
state court reviewed the administrative proceeding on an "any evidence" standard, the court's decision was
final. Whereas the plaintiffs in this case could have pursued the merits of their claim in the Florida trial court
by seeking a permanent injunction, the plaintiff in Gorin could only have taken an appeal.

                                                        7
          Florida case law does set out a narrow range of circumstances under which the findings in a

preliminary injunction proceeding would be deemed conclusive. The requisite conditions were not satisfied

in this case, however, and issue preclusion therefore does not apply either.10 The grant or denial of a

temporary injunction is considered binding in Florida if the hearing for the injunction is "specially set" for

the purpose of deciding the merits of a case, and the parties have a full opportunity to present their case. See

Silver Rose Entertainment, 646 So. 2d at 248; Ladner, 423 So. 2d at 929. The Florida District Court of

Appeals made clear that the question before it was simply whether the plaintiffs had made the standard

showing to obtain a preliminary injunction, not whether Broward County's ordinance was in fact

constitutional. See 3299 N. Federal Highway, Inc. v. Board of County Comm'rs of Broward County, 646
So. 2d 215, 222 (Fla. 4th Dist.Ct.App.1994). Although the briefs filed in the Florida courts and the Fourth

District Court of Appeals' decision are thorough, nothing indicates that the trial court's two hour hearing on

the preliminary injunction was intended to decide the merits of the plaintiffs' permanent injunction claim.

          The district court also suggested that the Rooker-Feldman doctrine barred it from entertaining

plaintiffs' challenge to the Broward County licensing ordinance. According to the Rooker-Feldman doctrine,

federal district courts cannot review final state court judgments, and cannot consider claims inextricably

intertwined with a state court judgment. See District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 476, 103 S. Ct. 1303, 1311, 75 L. Ed. 2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16,

44 S. Ct. 149, 150, 68 L. Ed. 362 (1923); Powell v. Powell, 80 F.3d 464, 466-67 (11th Cir.1996). Regardless

of how intertwined plaintiffs' claims for temporary and permanent injunctions may be, however, the Florida

courts' denial of the temporary injunction is not a final or conclusive judgment on the merits of the adult

bookstores' First Amendment case. Therefore, Florida's denial of the temporary injunction does not preclude



     10
      Broward County cites one case in which a party was precluded from relitigating a factual issue
determined in a prior preliminary injunction proceeding. See Miller Brewing Co. v. Jos. Schlitz Brewing Co.,
605 F.2d 990, 995-96 (7th Cir.1979). This case is not directly on point, however, because the earlier
preliminary injunction proceeding at issue in Miller Brewing was also in federal court. There was no state
law of issue preclusion to apply.

                                                       8
plaintiffs from pressing a claim for a permanent injunction or from litigating the factual and legal issues

necessary for making out that claim, and it does not bar a federal court from considering that claim.

B.        The Facial Challenge to the Zoning Ordinance

          In its findings of fact and conclusions of law after the bench trial, the district court determined that

International Eateries of America v. Broward County, 941 F.2d 1157 (11th Cir.1991), which found Broward

County's previous adult business zoning ordinance constitutional, controlled the facial challenge to 93-3.

Appellants point out differences between the two ordinances and the litigation of the respective cases, as well

as changed circumstances in Broward County. None of these differences alter the applicability of

International Eateries. Accordingly, our circuit's precedent leads us to conclude that 93-3 is constitutional

on its face.

          There are two differences between 93-3 and the zoning ordinance upheld in International Eateries.

First, 93-3 eliminates the waiver provision allowing adult businesses with community approval to locate

outside of the areas zoned for their use. Second, instead of allowing non-conforming adult businesses to

remain at their existing sites, 93-3 gave businesses covered by the ordinance five years to move to an

appropriate location. The Constitution, however, does not require either the waiver provision or the

"grandfathering" clause for existing non-conforming businesses.11

          Changes to the geography and demographics of Broward County, and differences in the litigation

posture of International Eateries and this case, also are insignificant.12 For determining whether a previous


     11
    The International Eateries decision itself strongly suggested that restrictive zoning schemes do not need
waiver provisions to pass constitutional muster. See International Eateries, 941 F.2d at 1164. Courts have
frequently upheld the application of new zoning regulations to existing adult businesses with an amortization
period. See, e.g., Ambassador Books & Video, Inc. v. City of Little Rock, Ark., 20 F.3d 858, 865 (8th
Cir.1994); SDJ v. City of Houston, 636 F. Supp. 1359, 1370 (S.D.Tex.1986), aff'd, 837 F.2d 1268, 1278 (5th
Cir.1988).
     12
    Since 1991 municipalities have annexed large portions of the unincorporated county, taking many of the
sites available for adult businesses in 1991 with them. The population also has decreased. In addition,
appellants note that International Eateries involved a different type of plaintiff-adult dancing establishments
instead of bookstores. Appellants indicate that nude dancing is only marginally protected by the First
Amendment, and suggest that their own activities, more securely covered by the First Amendment, might

                                                        9
case provides controlling precedent in a case before the court, the legal strategies and underlying

circumstances of the earlier case are less important than the language and holding of the previous decision,

and its applicability to the facts of the case before the court.

C.      The As-Applied Challenge to the Zoning Ordinance

         For First Amendment purposes, courts treat zoning ordinances regulating adult businesses as time,

place, or manner restrictions. See City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 46, 106 S. Ct. 925,

928, 89 L. Ed. 2d 29 (1986). Zoning ordinances that target the social ills associated with adult entertainment

are constitutional if they are narrowly tailored to further a substantial government interest and "allow for

reasonable alternative avenues of communication." Id. at 50, 106 S.Ct. at 930; see also International

Eateries of America, Inc. v. Broward County, Fla., 941 F.2d 1157, 1162 (11th Cir.1991) (noting that the

Supreme Court did not intend "to eliminate narrow-tailoring requirement from time, place, and manner

analysis," even though the Renton decision did not explicitly mention the need for narrow tailoring).

        The appellants claim that Broward's zoning ordinance, 93-3, does not leave "reasonable alternative

avenues of communication." This claim has two components. First, appellants argue that the trial court

incorrectly calculated the number of sites available for adult entertainment establishments. Second, appellants

argue that the trial court erred in concluding that even this exaggerated number of sites provides adequate

opportunities for their First Amendment activities.13


warrant more robust protection by the courts. International Eateries did not use a diluted test to evaluate the
dance clubs' claims, however, but applied the standard time, place, and manner scrutiny that is applicable in
this case as well. 941 F.2d at 1161-62. Finally, the appellants in this case point out that the plaintiffs in
International Eateries did not question the adequacy of the sites left available for adult businesses under the
old zoning ordinance, while that is the central challenge to 93-3. This may be a correct assessment of the
plaintiffs' strategies in the two cases, but the court in International Eateries did in fact hold that Broward's
zoning ordinance provided "reasonable alternative avenues of communication." Id. at 1164.
  13
    In a final, unrelated argument, appellants challenge the narrow tailoring of the zoning ordinance required
under First Amendment time, place, and manner analysis. Appellants claim that the purpose of the
ordinance's distance requirements was to avoid a concentration of adult businesses. They also note that five
sites proferred by the county as available for adult businesses are within a mile of each other, and three are
"on virtually the same street corner." Brief for Appellants at 55. The district court did not address this
argument, and neither will we because we find that it is without merit. This court previously found the

                                                       10
1.      The Number of Sites Available for Adult Businesses

         The district court's calculation of the number of sites available for adult businesses under a zoning

law is a factual finding, reviewed only for clear error. See Boss Capital, Inc. v. City of Casselberry, 187 F.3d
1251, 1253 (11th Cir.1999). On the other hand, the court's methodology in making that calculation-whether

the consideration or exclusion of particular factors is appropriate-is a question of law that we consider de

novo. See id. at 1253-54.

         The Supreme Court has not thoroughly explained what factors to consider when determining whether

particular sites are reasonable for adult business relocation. Renton suggests that adult businesses should be

"on an equal footing with other prospective purchasers and lessees," and it cautions against zoning regulations

that have the effect of suppressing or severely restricting access to any sort of protected speech. Renton, 475
U.S. at 54, 106 S.Ct. at 932. Renton also makes clear, however, that commercial viability is not an

appropriate consideration. Id. Moreover, the land deemed available for adult businesses in Renton included

" 'acreage in all stages of development from raw land to developed, industrial, warehouse, office, and

shopping space.' " Id. at 53, 106 S.Ct. at 932 (quoting App. to Juris. Statement 28a).

        Other circuits have given more definition to the rough outline provided by Renton. In Topanga Press,

Inc. v. City of Los Angeles, 989 F.2d 1524, 1532-33 (9th Cir.1993), the Ninth Circuit outlined five rules of

thumb for determining whether land is part of the relevant real estate market, and thus considered available

for adult uses: First, there must be a genuine possibility that a site will become available for new commercial

use within a reasonable time. Second, a site is available if it is reasonably accessible to the public. Third,

a site is available if it is in a manufacturing zone with infrastructure such as roads, sidewalks, and lights.

Fourth, a relocation site must be appropriate for some commercial business, although it does not have to suit

the particular needs of adult businesses. Fifth and finally, commercially zoned plots are considered available.


distance requirements constitutional in International Eateries, 941 F.2d at 1163. Although 93-3 may force
many adult businesses into one part of the unincorporated county, requiring the adult venues to locate more
than 1,000 feet from each other still effectively limits their density in that part of the county. This in turn may
limit the negative secondary effects of the adult businesses.

                                                        11
         The Fifth Circuit focused on physical obstacles to development of a site in Woodall v. City of El

Paso, 49 F.3d 1120, 1124 (5th Cir.1995). "[A]n obstacle that can be overcome without incurring

unreasonable expense does not make a site unavailable, but an obstacle that cannot reasonably be overcome

renders the site unavailable." Id. The court gave the following examples: "[T]he finder of fact may exclude

land under the ocean, airstrips of international airports, sports stadiums, areas not readily accessible to the

public, areas developed in a manner unsuitable for any generic commercial business, areas lacking in proper

infrastructure, and so on." Id. The Woodall court also decided that an owner's unwillingness to rent or sell

to an adult business,14 and the fact that land is currently not available for sale or lease, are irrelevant under

Renton. Id. at 1125-26. The Eighth Circuit not only agrees that an owner's willingness to sell or lease to an

adult business is irrelevant, but has indicated that the prohibitive cost of developing a site does not factor into

the Renton analysis either. See Alexander v. City of Minneapolis, 928 F.2d 278, 283 (8th Cir.1991). See also

D.G. Restaurant Corp. v. City of Myrtle Beach, 953 F.2d 140, 147 (4th Cir.1991) (commercial desirability

of sites in industrial area is irrelevant).

         This circuit has not yet spoken on how to determine whether land is available to adult businesses for

First Amendment purposes. The case law from the other circuits is helpful, but we do not need to formally

adopt or critique the reasoning of Woodall or Topanga.

          We can resolve this case with the aid of a few general rules. First, the economic feasibility of

relocating to a site is not a First Amendment concern. Second, the fact that some development is required

before a site can accommodate an adult business does not mean that the land is, per se, unavailable for First

Amendment purposes. The ideal lot is often not to be found. Examples of impediments to the relocation of

an adult business that may not be of a constitutional magnitude include having to build a new facility instead

of moving into an existing building; having to clean up waste or landscape a site; bearing the costs of

generally applicable lighting, parking, or green space requirements; making due with less space than one

   14
    Woodall suggests but does not decide that easements barring adult uses may render a site unavailable
under Renton. See Woodall, 49 F.3d at 1127.

                                                        12
desired; or having to purchase a larger lot than one needs. Third, the First Amendment is not concerned with

restraints that are not imposed by the government itself or the physical characteristics of the sites designated

for adult use by the zoning ordinance. It is of no import under Renton that the real estate market may be tight

and sites currently unavailable for sale or lease, or that property owners may be reluctant to sell to an adult

venue.

         The district court concluded in this case that adult businesses could locate at seven to nine sites in

unincorporated Broward County under 93-3. The district court considered the testimony and reports of

experts for both the adult bookstores and the County. This evidence described the characteristics of nine sites

the County suggested were available for adult businesses. For some sites, one would have to purchase

multiple parcels of land and reconfigure the parcels. At some sites, buildings would have to be demolished,

and new structures built. A few of the sites lack sidewalks and appropriate lighting. Hazardous waste from

a car repair facility may contaminate one site. There is no evidence that any of the land is for sale, and

restrictive covenants may forbid the operation of adult entertainment establishments on one parcel. One site

with a gravel pit would require substantial landscaping and fill work. Some lots could only accommodate

small enterprises, given the requirements for parking lots, green space, and distance setbacks for adult

businesses. Finally, a marina occupied one site at the time of trial, and city approval of "flex rezoning" would

be necessary before the site could house an adult business.

         Plaintiffs argue that these obstacles render all but one of the sites unavailable for adult businesses.

Plaintiffs are especially concerned that the county could thwart the establishment of adult businesses at many

of the sites by denying or delaying the permits necessary to redivide parcels of land and build commercial

buildings.

         Clearly, the physical characteristics of a site or the character of current development could render

relocation by an adult business unreasonable. See Woodall, 49 F.3d at 1124 (giving land under the ocean,

airstrips of international airports, and sports stadiums as examples); Topanga, 989 F.2d at 1532 (same). After



                                                      13
our review of the record, however, we cannot say that the district court clearly erred in finding seven to nine

sites available for adult uses in unincorporated Broward County. Some of the obstacles to relocating adult

businesses in unincorporated Broward County, such as the current unavailability of suitable land on the real

estate market, are not of constitutional significance. There is not enough evidence in the record that the

physical obstacles to developing sites (the possibility of contamination from a car repair facility and the

presence of a gravel lot) are prohibitive. Nor does the record evidence conclusively show that it would be

infeasible to fashion lots appropriate for adult businesses through the purchase and division of multiple

parcels of land and development in accordance with county safety and landscaping requirements. Finally,

appellants' concern about obtaining the necessary permits to redevelop sites for adult businesses is entirely

speculative at this time.

2.      Adequate Opportunities for Adult Expression

         Whether the sites available for adult businesses provide reasonable avenues for communicating the

businesses' protected expression is a question of law concerning the ultimate constitutionality of Broward's

zoning ordinance. Therefore we review the district court's determination of this issue de novo. See Gay

Lesbian Bisexual Alliance v. Pryor, 110 F.3d 1543, 1546 (11th Cir.1997) (constitutionality of a statute is a

question of law subject to de novo review, while underlying factual findings are reviewed for clear error);

Crawford v. Lungren, 96 F.3d 380, 384 (9th Cir.1996) (review of challenge to constitutionality of statute

regulating sale of adult magazines using the Renton analysis is done de novo ).

        The Supreme Court has not established a rigid test for determining whether zoning laws leave

adequate opportunities for expression protected by the First Amendment, but the Court has noted that,

because "the scope of relevant zoning authority varies widely across our country, as do geographic

configurations and types of commerce among neighboring communities, this issue will doubtless be resolved

on a case-by-case basis." Schad v. Borough of Mt. Ephraim, 452 U.S. 61, 78-79, 101 S. Ct. 2176, 2188, 68
L. Ed. 2d 671 (1981) (Blackmun, J., concurring).



                                                      14
         In this circuit, we have stated that the analysis should take into account "any factors that may affect

whether adult entertainment establishments are on 'equal footing with other prospective purchasers and

lessees.' " Boss Capital, Inc. v. City of Casselberry, 187 F.3d 1251, 1254 (11th Cir.1999) (quoting Renton,
475 U.S. at 54, 106 S. Ct. 925). In Boss Capital, we specifically suggested considering the community's

population and size, the acreage available to adult businesses as a percentage of the overall size, the location

of available sites, the number of adult businesses already in existence, and the number of adult businesses

wanting to operate in the community in the future. See id. In another decision, we suggested considering the

"community needs, the incidence of nude bars in other comparable communities, the goals of the city plan,

and the kind of city the plan works toward." International Food & Beverage Systems v. City of Fort

Lauderdale, 794 F.2d 1520, 1526 (11th Cir.1986).

         In this case, the district court took into account a number of factors before concluding that 93-3

leaves adequate avenues of expression. Most prominently, the court mentioned that the ratio of available sites

to square miles in unincorporated Broward County is the same as under the County's former zoning ordinance

when it was approved by this court in International Eateries. The district court also noted that nine

businesses have satisfied Broward County's demand for adult entertainment over the last few years.15 More

significant to the court, however, was the fact that unincorporated Broward County is being annexed out of

existence. As the years go by, there will be fewer and fewer sites for any type of business in the county. The

district court refused to rely solely on a rigid formula of available sites-to-population suggested by the

plaintiffs,16 but suggested that in its view seven sites would provide adequate avenues of expression under

such a formula.




    15
    Although, as appellants point out, there are actually a number of other, unlicensed adult venues in
Broward County.
   16
      This methodology, relying on the ratio of sites to population, was discussed favorably in Centerfold
Club, Inc. v. City of St. Petersburg, 969 F. Supp. 1288, 1305 (M.D.Fla.1997), and with skepticism in Lady
J. Lingerie v. City of Jacksonville, 973 F. Supp. 1428, 1438 n. 7 (M.D.Fla.1997).

                                                      15
         Perhaps, the district court could have been more thorough in setting out the factors it did and did not

find relevant to the adequacy of the available sites for adult businesses. District courts, however, do not need

to provide a checklist of every conceivable consideration. We find the district court's reasoning in this case

persuasive. We too find it significant that the ratio of sites to land area in unincorporated Broward County

was found acceptable in International Eateries. We also consider the correlation of available sites to existing

adult businesses important.17 Finally, the fact that unincorporated Broward County is shrinking makes this

case unique. We conclude that Broward County's zoning ordinance does not deprive the appellant adult

bookstores of reasonable avenues of communication.

                                             III. CONCLUSION

         We AFFIRM the district court ruling that Broward County's zoning ordinance, 93-3, is constitutional

both facially and as applied. We REVERSE the order granting summary judgment on plaintiffs' challenge

to Broward County's licensing ordinance, 93-18, and REMAND for further proceedings in accordance with

this opinion.




    17
      The Ninth and the Fifth Circuits have focused heavily on whether the zoning plan leaves enough
available sites to satisfy the demand for adult business locations, or as the Ninth Circuit put it, whether the
available "acreage provides the Adult Businesses with a reasonable opportunity to relocate." See Woodall,
49 F.3d at 1126 (5th Cir.1995); Topanga Press, 989 F.2d at 1532-33 (9th Cir.1993) (the number of sites
available for adult businesses under the new zoning regime must be greater than or equal to the number of
adult businesses in existence at the time the new zoning regime takes effect).

                                                      16